Citation Nr: 9913889	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-13 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.

2.  Entitlement to service connection for chronic fungus of 
the feet.

3.  Entitlement to service connection for residuals of a 
crushing injury of the left middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


REMAND

The veteran served on active duty from December 1942 to 
December 1945.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in 
Nashville, Tennessee (hereinafter RO).

The veteran contends, in essence, that he incurred frostbite 
injuries of the feet, chronic fungus of the feet and a 
crushing injury of the left middle finger during his period 
of wartime service.  The veteran states that frozen feet were 
incurred during combat in World War II.  He maintains that 
his cellulitis of the right lower extremity, left below the 
knee amputation, and foot fungus are a direct result of his 
in-service cold temperature exposure.  He also maintains that 
he incurred a crushing injury to the left middle finger in 
service, while onboard a "liberty" ship bound for Scotland.  

On October 6, 1995, the veteran's representative submitted 4 
color photographs and 21 pages of medical records in support 
of the veteran's claims.  However, although the 4 color 
photographs are of record, only a few of the cited medical 
records have been identified in the evidence of record, by 
virtue of their being stamped as received on that date.  
Additionally, the RO has referred to private hospital reports 
from June 1963 to May 1996 as evidence considered in the 
veteran's claims of entitlement to service connection.  In 
this regard, the Board finds that medical evidence of record 
is incomplete, as there are no medical records in the claims 
file dated in the 1960's or 1970's.  

Additionally, the veteran submitted a statement from L.W. 
Barnes, M.D., dated in April 1994 that the veteran "has 
suffered post frostbite damage and has a below knee 
amputation from similar type infection.  However, it is not 
clear upon what authority Dr. Barnes Newton he based this 
conclusion.  

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should contact the veteran and 
his representative, and ask that they 
resubmit the 21 pages of treatment 
records previously submitted to the RO in 
October 1995.

2.  All private medical reports from 
Lincoln Regional Hospital not of record, 
specifically those dated from June 1963 
as referred to in the RO's rating action 
dated in July 1995, should be associated 
with the claims file.

3.  After the appropriate signed release 
form has been obtained, the RO should 
obtain and associate all pertinent 
treatment records from Dr. L.W. Barnes, 
not already obtained.  Dr. Barnes should 
be requested to give an opinion as to the 
etiology of the veteran's lower extremity 
disorders and provide authority for all 
opinions given.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO should then re-adjudicate the 
veteran's service connection claims.  To 
this end, the RO should consider the 
applicable provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991), as well as Savage 
v. Gober, 10 Vet. App. 488 (1997).  If 
any determinations remain unfavorable to 
the veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has stated that compliance by the 
RO is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the regional offices to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No 
action is required by the veteran until he receives further 
notice; however, he may present additional evidence or 
argument while the case is in remand status at the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


